Per Curiam,
On June 22,1921, a final judgment, in a quo warranto proceeding to test the right of respondent to hold the office of tax collector, at Miners Mills, Luzerne County, was entered'in his favor. The relator failed to appeal until December 22,1921, and then he took no step to advance the hearing of his case; it was reached, in regular order, April 12, 1922; in the meantime, the term of office expired, January 1, 1922. On the facts stated, the questions sought to be brought to our attention are all moot.
The appeal is dismissed.